oO Co NHN DO UT S&F YY NH —

NY WN Ww WN NHN KN NO RO Rm mmm imme ltl
oN AO NH FF WY NY = &§ Fo CO ON AO th Bh WH Yl CO

Case 1:19-mj-00212-RMM Document 1-3 Filed 08/14/19 Page 1 of 2

on co
Stni£D BY ORDER
OF THE COURT
DAVID L. ANDERSON (CABN 149604)
United States Attorney ‘ Fy L. ERD
HALLIE HOFFMAN (CABN 210020) 150
Chief, Criminal Division 4 UB ovly
rng yse
JOHN H. HEMANN (CABN 165823) NORIien SRB Sn
Assistant United States Attorney SAN Jose” CALIFORNIA

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7478
FAX: (415) 436-7234
john.hemann@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

CR fO°VT 190 MAG

UNITED STATES OF AMERICA, NO.:
Plaintiff, ) GOVERNMENT’S MOTION FOR SEALING
) ORDER
VS. )
)
DAVID TAWEI AN, )
)
Defendant. )
)
)

 

 

 

The United States, by and through its counsel, Assistant United States Attorney JOHN H.
HEMANN, hereby moves this Court for an order sealing the government’s application for a sealing
order, the sealing order, the complaint application and affidavit, and the arrest warrant for United States
v. David Tawei An. Public disclosure of the specified documents might jeopardize the ongoing
investigation and the defendant's arrest. The United States requests that the arrest warrant be unsealed
after it has been executed.

Accordingly, the United States requests that the Court seal these documents, except that the
Clerk of Court shall provide copies of the sealed documents to employees of the United States

Attorney’s Office. The United States Attorney’s Office is permitted to share these documents as

1
GOVERNMENT’S MOTION FOR SEALING 1 v. 7/10/2018

 

ORDER.

aN
oO Oo YN DA A F&F WY WO =

tN N N i] Nw dR bo bo nN _ bot — —_ a —_ — —_ _ —
on KN ON aS Ley) tN — Q 0 ao ~ nN ws > WwW NO —_

 

 

Case 1:19-mj-00212-RMM Document 1-3 Filed 08/14/19 Page 2 of 2

ees

some,

necessary with counsel for any defendant charged as a result of this investigation and with the Federal

Bureau of Investigation.

DATED: August 5, 2019

GOVERNMENT’S MOTION FOR SEALING
ORDER

Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

JOHN H. ANN
Assistant United States Attorney

 

2 v. 7/10/2018

 
